Citation Nr: 1748766	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-33 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to a compensable rating for a left knee disability.

4.  Entitlement to a compensable rating for a right knee disability.

5.  Entitlement to a rating in excess of 10 percent for a low back disability.

6.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from June 2007 to March 2011.   The record contains evidence suggesting that the Veteran had an additional period of service in 2016.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was previously before the Board in June 2016, at which time the claims at issue were remanded for further development.  The case has now been returned to the Board for further appellate action.  


REMAND

Although the Board regrets the additional delay, the Board finds that further development is required before the claims on appeal are decided.  

A review of the Veteran's claims file reveals that the Board remanded the Veteran's claims for a new VA examination following a statement by the Veteran in December 2013 in which he said that his symptoms were worsening.  The claims file shows that Veteran informed the RO that he was in Afghanistan and unable to appear for a VA examination.  The Veteran also told the RO that he was uncertain as to his return date.

A review of the record shows that the Veteran was last afforded a VA examination for his asthma, right shoulder disability, left and right knee disabilities, low back disability, and PTSD in June 2011.  In light of the Veteran's statement that he was on active foreign duty at the time new VA examinations were scheduled for him, the Board finds that the RO should ascertain the Veteran's return date and then afford the Veteran new VA examinations to determine the nature and etiology of any currently present asthma and right shoulder disabilities and to determine the current level of severity of all impairment resulting from his left knee, right knee, and low back disabilities, as well as his PTSD.  

Moreover, in light of the Veteran's statement that he was in Afghanistan in 2016, the Board finds that the RO should investigate as to whether there are outstanding recent military personnel records and service treatment records.  If so, those documents should be identified and obtained before a decision is made with regard to the issues on appeal.  

Additionally, current treatment records should also be identified and obtained before a decision is made with regard to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:


1.  Identify and obtain any pertinent, obstanding military personnel and service treatment records and associate them with the claims file.

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any asthma disability currently present.  Documentation of the date and time of the scheduled examination must be sent to the address in South Bend, Indiana, as indicated in the July 26, 2017, VA Form 21-526EZ, or, if the Veteran identified a more recent change of address, send documentation to the latest address.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present asthma disability is etiologically related to the Veteran's active service.  

The rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA shoulder examination by an examiner with appropriate expertise to determine the nature and etiology of any right shoulder disability currently present.  Documentation of the date and time of the scheduled examination must be sent to the address in South Bend, Indiana, as indicated in the July 26, 2017, VA Form 21-526EZ, or, if the Veteran identified a more recent change of address, send documentation to the latest address.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present right shoulder disability is etiologically related to the Veteran's active service.  

The rationale for all opinions must be provided.  

5.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's left knee disability.  Documentation of the date and time of the scheduled examination must be sent to the address in South Bend, Indiana, as indicated in the July 26, 2017, VA Form 21-526EZ, or, if the Veteran identified a more recent change of address, send documentation to the latest address.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight bearing and nonweight-bearing for both the joints in question and any paired joints.

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.


If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

6.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's right knee disability.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight bearing and nonweight-bearing for both the joints in question and any paired joints.

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

7.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's low back disability.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight bearing and nonweight-bearing for both the joints in question and any paired joints.

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

8.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his PTSD.  All indicated tests and studies must be performed.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

9.  Confirm that the VA examination reports and medical opinions comport with this remand and undertake any other development found to be warranted.  

10.  Then, readjudicate the remaining issues on appeal. If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


